Case 4:19-cr-00077-DN Document 25 Filed 04/14/20 PageID.35 Page 1 of 1




WINWARD LAW, PLLC
LaMAR J WINWARD – A3528
132 West Tabernacle, Bldg. B
St. George, Utah 84770
Telephone: (435) 628-1191
Fax: (435) 628-5341
E-mail: lamarjwinward@gmail.com

Attorney for Defendant


       IN THE UNITED STATES DISTRICT COURT, DISTRICT OF UTAH, CENTRAL

                                           DIVISION

 UNITED STATES OF AMERICA,
                                                  Case No.: 4:19-CR-00077
            Plaintiff,
 vs.                                              MOTION TO SET CHANGE OF PLEA
                                                  HEARING
 MICHAEL VINCENT REGNO JR.,
                                                  Judge Paul Kohler
            Defendant.

        COMES NOW the Defendant, Michael Vincent Regno, Jr., by and through

his attorney, LaMar J Winward, who hereby moves the Court to set the above named

case for a change of plea hearing. This motion is the formal request for the Court to

set a change of plea hearing at the convenience of the Court. The plea documents

have been drafted and reviewed by the Defendant. It is anticipated that the Defendant

will be pleading in this case.

        DATED this 13th day of April, 2020.
                                                     /s/ LaMar J Winward
                                                     LaMar J Winward
                                                     Attorney for Defendant
                                  DELIVERY CERTIFICATE
       This is to certify that on April 14, 2020, I electronically filed the foregoing with
 the Clerk of Court using the CM/ECF system which sent notification of such filing to:
 Victoria K. McFarland at Victoria.McFarland@usdoj.gov.
                                                     /s/Dawn Judd, Legal Assistant
